 78DECISIONSOF NATIONAL LABORRELATIONS BOARDAMERICAN DYEWOOD COMPANYandLOCAL 399, INTERNATIONALCIIEM-ICALWORKERS UNION,AFL, PETITIONER.Case No. 92-RC-4165.May 12, 1952Decision and OrderIJpon,a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George Turitz, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees,of the Employer.3.No question affecting commerce exists concerning the representa-tion of -employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitionerseeks aunit of production and maintenance em-ployees at the Employer's Belleville, New Jersey, plant, excludingoffice clerical employees, professional employees, guards, watchmen,watchman-fireman, executives, and all supervisors as defined in theAct.The Employer and the Intervenor urge their current contractas a bar to the instant petition.The Petitioner advances a numberof reasonsin support of its contention that the contract is not a bar.It asserts that the contract was unreasonably extended; that it containsan illegal union-security clause; that employees are otherwise subjectto illegal coercion by the Intervenor and Employer; and, finally, thatthe unit covered by the contract is inappropriate because it containsguards as, well as production and maintenance employees.We findno merit in these contentions.On May 12, 1950, after a consent election lost by the Petitioner inApril 1950,2 the Employer and the Intervenor executed a contracteffective for the 1-year period ending March 1, 1951.On November28, 1950, a supplemental agreement was signed providing for a gen-eralwage increase and extending all other terms of the contract untilMarch 1, 1953. The petition herein was filed on November 23, 1951.As the petition was filed after the expiration date of the original con-tract, we find that it was untimely.'We find also that the extension1Local 115, United Construction Workers, United Mine Wdrkers;'was, permitted! to intervene onthe basis of its contractual interest.2 Case No. 2-RC-2099.The Intervenor, which has never been in compliance with Section9 (f), (g), and (h) ofthe Act, was not a party to the consent agreement and did not participate in the election.2Cf.National Gypsum Company,96 NLRB 676;W. S. Ponton of New Jersey, Inc.,93 NLRB 924.99 NLRB No. 17. AMERICAN DYEWOOD COMPANY79of the contract for a 2-year period beyond the original term was notunreasonable'The Petitioner contends that although the union-security provi-sion6has not gone into operation, it nevertheless has a coercive effectbecause its deferral clause is too vague.We have held that a contractcontaining an illegal union-security provision operates as a bar, if italso contains a saving clause which makes it clear that a union-securityprovision is not to take effect until such time in the future as thelegality of the union-security provision is established .6 In the presentcase, the deferral clause clearly discloses the parties' intent to deferthe application of their union-security agreement until such timeas it might lawfully become effective.The Intervenor's constitution and bylaws provides that "any mem-ber becoming 3 months in arrears for dues unless officially exoner-ated for same, shall forfeit his membership, and shall be subject todismissalfrom- employment.", The Petitioner points out that theconstitution and bylaws was attached to the contract and distributedby the Employer to employees as a single document; it contends thatas a consequence the quoted language is a form of duress and coercionin the absence of a bona fide union-security provision in the contract.There is nothing in the contract which requires the Employer to abideby the terms of Intervenor's constitution and bylaws.Accordingly,we find that the parties did not incorporate in the contract the aboveprovision of the Intervenor's constitution and bylaws.Moreover, asnoted above, the operation of the union-security provision in thecontract had been effectively suspended by the deferral clause.,The Petitioner takes the position that in requiring the Employerto consult with the Intervenor respecting layoffs, the seniority clausein the contract is so framed that the latter can, in the absence of a'bona fide security provision, unfairly, discriminate against those em-ployees who are not its members.As the contract sets out seniorityprinciples which are uniform for union and nonunion employeesalike, there is no merit in this contention of the Petitioner.The Petitioneralso urgesthat the Intervenor's contract is not a baron the technical ground that it includes several guards in the appro-4International Paper Company,80 NLRB 751.s This provision reads as follows :Should the existingLaborLaw be amended so as to permit it, or should the currentlaw he interpretedauthoritativelytomake it permissible,or should a new law beenacted clearly making it legal,it is agreed that all employees who are members ofthe Union as of the effective date of this agreement,and all employeeswho there-after have become or may hereafter become members of the Union, shall remainmembers-of the Union in good standing for the duration of this agreement as acondition of continued employmentby the Company ;and further,should it becomelegal to do so, as stated above, that all new employees hired afterthe day of thisagreement,shall,upon the completion of the probationary period as provided herein,become members of the Union and remain members in good standingfor thedurationof this agreement as a condition of continued employment.Barium Steel and Forge,Inc.,88 NLRB 564 ;WyckoffSteel Company,86 NLRB 1318. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDpriate unit.Although the recognition clause of that contract doesnot mention guards, some of the substantive terms relate to workingconditions of guards.This contention would require an unwarrantedand impractically strict interpretation of Section 9 (b) (3).Thatsection of the amended Act merely forbids the Board itself to estab-lish as appropriate a unit containing guards as well as other employees.It does not impose upon the Board a duty to police every contractvoluntarily established by the parties, to determine whether they havecovered the working conditions of individual employees whom theBoard, if called upon to make a decision, would exclude. TheBoard's contract bar rule is based upon broad policy considerations.It aims to stabilize the relationship between employers and theiremployees' bargaining representatives for the duration of a reasonablecontract term.The Intervenor and the Employer are bargaining onthe basis of such a contract.To disrupt that relationship,it seemsto us, should require something more than a finding thatseveral em-ployees should not have been included in an otherwise clearly appro-priate unit.We specifically do not find that guards may be appro-priately included in a production and maintenance unit.Contraryto our dissenting colleague's position, we do not believe that we areindirectly making any such decision.We simply are not persuaded,as a matter of over-all policy, that the existence of coverage herewarrants disturbing stability by making inapplicable the Board'snormal contract bar doctrine.To do so, we are convinced, wouldinvitewholesale examination of existing contracts as a first steptoward raids by competing labor organizations. It would jeopardizenumberless existing contracts for no reason other than the parties'voluntary inclusion of a fringe category of employees whom thisBoard, when exercising its affirmative statutory powers, would con-cededly lack authority to direct them to include.Under these circumstances, we find that the current contract be-tween the Employer and the Intervenor operates as a bar to an im-mediate determination of representatives.We shall thereforedismissthe instant petition.OrderIT IsHEREBY ORDEREDthat the instant petition be, and hereby is,dismissed.MEMBERHOUSTON,dissenting in part :I dissent from the majority's finding that the Intervenor's contractis a bar to this petition despite the fact that the contract unit containsguards as well as production and maintenance employees.While it is LOUISVILLE CONTAINER CORPORATION81true that this unit was established without Board sanction,7 I am notprepared to concede that the majority's decision here involves no af-firmative action on its part.Rather I believe that the majority byputting its stamp of approval on this type of unit is accomplishing in-directly what Congress has specifically forbidden it to do directly.Section 9 (b) (3) of the amended Act provides: "That the Board shallnot ... decide that any unit is appropriate for such purposes [collectivebargaining] if it includes, together with other employees, any indi-vidual employed as a guard...."Historically, the Board's contractbar rule has assumed that the union protected for a reasonable periodin its bargaining relationship was representing an appropriate unit or,at least, one not clearly inappropriate.8Even though the majority hasmade no formal unit finding^in this case, it has approved continued bar-gaining by the Intervenor and Employer for a unit including guardstogether with other employees.This is exactly the kind of unit thatCongress, it seems to me, intended to eliminate from national collectivebargaining by the language contained in Section 9 (b) (3).To say,as the majority does, that the Board should interpret this section asapplicable only to units initially established by it and as inapplicable,at least policy-wise, to units coming under Board scrutiny seems to meto thwart the clearly expressed purpose of Congress.For it is ap-parent that Congress directed this prohibition at the Board alonesimply, because it is the Board which is entrusted with the exclusivefunction of defining appropriate units.Consistent with the Board'sestablished policy,9 I believe it to be. the Board's duty to encouragelabor contracts in accord with the policies of the amended Act and todiscourage by every means in its power, including the Board's dis-cretionary contract bar rule, those contracts that are directly contraryto such policies.I would therefore find that the contract in this caseis not effective as a bar to a present direction of an election.IAs indicatedsupra, aconsent election immediately preceded the execution of the instantcontract.It is noteworthy that the unit set out in that election,conducted under Boardauspices,specifically excluded guards from the appropriate unit.Apparently,the inclu-sion of guards in the contract unit was in flagrant disregard of the unit previously approvedby the Board's Regional Director.8Savannah Electric and Power Company,48 NLRB 33.8 C. Hagerc6Sons Hinge Manufacturing Company,80 NLRB 163.LOUISVILLE CONTAINER CORPORATIONandUNITED ELECTRICAL, RADIO& MACHINE WORKERS OF AMERICA(UE).CaseNo. 9-CA-411.May 13, 1952Decision and OrderOn November 2, 1951, Trial Examiner Lee J.Best issuedhis Inter-mediateReport inthis case,finding that the Respondent had engaged99 NLRB.No. 10.